     CASE 0:20-cv-02148-JRT-DTS Doc. 47 Filed 02/08/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Robert Zajac, MD,                            Case No: 20-cv-02148 (JRT-DTS)
             Plaintiff

v.

Maria K. Statton, et al.,


Defendants


              Parties’ Joint Motion Regarding Continued Sealing
________________________________________________________________________

       Documents have been filed under temporary seal in connection with the following

motions:

       1. Plaintiff’s Motion for a Preliminary Injunction Pursuant to Fed. R. Civ. Proc.
          65 (Doc. No. 18).

       2. Defendants’ Joint Motion to Dismiss (Doc. No. 12).

       Pursuant to LR 5.6, the parties submit this Joint Motion Regarding Continued

Sealing.
     CASE 0:20-cv-02148-JRT-DTS Doc. 47 Filed 02/08/21 Page 2 of 4




Dated: February 8, 2021               Attorney for Defendants

                                      KEITH ELLISON
                                      Attorney General
                                      State of Minnesota


                                      /s/ Kathleen M. Ghreichi
                                      KATHLEEN M. GHREICHI
                                      Assistant Attorney General
                                      Atty. Reg. No. 023834X

                                      445 Minnesota Street, Suite 1400
                                      St. Paul, Minnesota 55101-2128
                                      (651) 757-1490 (Voice)
                                      (651) 297-2576 (Fax)
                                      kathleen.ghreichi@ag.state.mn.us


                                      Attorneys for the Plaintiff
                                      /s/ Brad Haddy
                                      Brad Haddy, Esq.
                                      MN Bar No. 0387503
                                      3209 W. 76th Street
                                      Edina, MN 55435
                                      Email: bjhaddy@mnesq.com
                                      Phone Number: (952) 513-7991


                                      Jacques G. Simon Esq.,
                                      /s/ Jacques G. Simon
                                      By: Jacques G. Simon
                                      Admitted pro hac vice
                                      200 Garden City Plaza
                                      Suite 301
                                      Garden City, NY 11530
                                      Phone: 516-378-8400
                                      Email: jgs@jacquessimon.com




                                     2
       CASE 0:20-cv-02148-JRT-DTS Doc. 47 Filed 02/08/21 Page 3 of 4




 Plaintiff’s Motion for a Preliminary Injunction Pursuant to Fed. R. Civ. Proc. 65
                                   (Doc. No. 18)

Doc.     Description of Document Parties Agree       Reason Document Should Remain
No.                                  Document        Sealed
                                     Should
                                     Remain Sealed
29       Legal memorandum            Yes             Incorporates references to records
         containing references to                    identified as confidential under
         confidential materials in                   protective order in underlying state
         possession of state health                  administrative proceeding.
         licensing board.
32       Exhibit contains            Yes             Investigative data identified as
         confidential data in                        confidential under protective order in
         possession of state health                  underlying state administrative
         licensing board.                            proceeding.
33       Exhibit contains            Yes             Investigative data identified as
         confidential data in                        confidential under protective order in
         possession of state health                  underlying state administrative
         licensing board.                            proceeding.
34       Exhibit contains            Yes             Incorporates references to records
         references to confidential                  identified as confidential under
         materials in possession of                  protective order in underlying state
         state health licensing                      administrative proceeding.
         board.
39       Declaration containing      Yes             Incorporates references to records
         references to confidential                  identified as confidential under
         materials from state health                 protective order in underlying state
         licensing board’s                           administrative proceeding.
         proceeding.
40       Legal memorandum            Yes             Incorporates references to records
         containing references to                    identified as confidential under
         confidential materials                      protective order in underlying state
         from state health licensing                 administrative proceeding.
         board’s proceeding.




                                          3
       CASE 0:20-cv-02148-JRT-DTS Doc. 47 Filed 02/08/21 Page 4 of 4




                  Defendants’ Joint Motion to Dismiss (Doc. No. 12)

Doc.     Description of Document Parties Agree       Reason Document Should Remain
No.                                  Document        Sealed
                                     Should
                                     Remain Sealed
26       Declaration containing      Yes             Incorporates references to records
         references to confidential                  identified as confidential under
         materials in possession of                  protective order in underlying state
         state health licensing                      administrative proceeding.
         board.
26-1     Exhibit contains            Yes             Investigative data identified as
         confidential materials                      confidential under protective order in
         from state health licensing                 underlying state administrative
         board’s proceeding.                         proceeding.
26-2     Exhibit contains            Yes             Investigative data identified as
         confidential                                confidential under protective order in
         administrative court order                  underlying state administrative
         confidential materials                      proceeding.
         from state health licensing
         board’s proceeding.




                                          4
